UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4739



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RENANTE BONITO QUERUBIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:04-cr-00002)


Submitted:   November 27, 2006         Decided:     December 28, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert B. Rigney, PROTOGYROU & RIGNEY, P.L.C., Norfolk, Virginia,
for Appellant. Chuck Rosenberg, United States Attorney, Laura M.
Everhart, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Renante Bonito Querubin was originally sentenced to 260

months’ imprisonment for his conviction of possession with intent

to     distribute      methamphetamine       in    violation     of    20    U.S.C.

§ 841(a)(1), (b)(1)(A)(viii) (2000), and possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1) (2000). Upon Querubin’s timely appeal, we affirmed his

conviction,     vacated     the   sentence,       and   remanded      for   further

proceedings consistent with United States v. Booker, 543 U.S. 220

(2005).     See United States v. Querubin, 150 F. App’x 233 (4th Cir.

2005) (unpublished).        On remand, the district court resentenced

Querubin to 252 months’ imprisonment. Querubin again appeals. For

the reasons that follow, we affirm.

             On appeal, Querubin repeats several arguments previously

made in his first appeal of the original judgment and order of the

district court.     However, this court has previously considered and

rejected these arguments on appeal.               Therefore, these claims are

precluded by the mandate rule, which “forecloses relitigation of

issues expressly or impliedly decided by the appellate court,” as

well as “issues decided by the district court but foregone on

appeal.”     United States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993).                A

trial court may reopen an issue on remand only if (1) there has

been    a   dramatic    change    in   the     controlling     legal    authority,

(2) significant new evidence has been discovered, or (3) a blatant


                                       - 2 -
error has occurred that will result in serious injustice if not

corrected.    Id. at 67.   Because Querubin has not shown that any of

the exceptions to the mandate rule apply, the district court did

not err in refusing to consider these claims.

           Querubin also asserts that the district court erred

because his sentence was supported by facts not based upon prior

convictions, not found by the jury, and not admitted by Querubin

himself.     In a post-Booker sentencing, the district court must

calculate the appropriate guideline range, consider the range in

conjunction with other relevant factors under the guidelines and 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), and impose a sentence.

United States v. Green, 436 F.3d 449, 455-56 (4th Cir.), cert.

denied, 126 S. Ct. 2309 (2006).           This court reviews a district

court’s sentence for reasonableness.         United States v. Hughes, 401

F.3d 540, 546-47 (4th Cir. 2005).

           After Booker, the sentencing court is authorized to make

factual    findings   in   order    to     appropriately   determine   the

defendant’s advisory range under the guidelines, as the district

court did in the present case.           United States v. Davenport, 445

F.3d 366, 370 (4th Cir. 2006).           Therefore, because the district

court sentenced Querubin under an advisory guideline scheme, no

Sixth Amendment error occurred.          See Hughes, 401 F.3d at 546 (in

post-Booker sentencing, district court should make all factual

findings appropriate to determination of advisory guideline range).


                                   - 3 -
Moreover, the district court properly calculated and explicitly

considered the guidelines range as well as the relevant factors

under § 3553(a), and we thus find the sentence was reasonable.

          Querubin also contends that the district court did not

follow this court’s mandate in resentencing because it did not

follow the sentencing ranges referenced in this court’s opinion.

However, this court only referenced specific offense levels in the

context of describing the Booker error.   This court stated in its

original opinion that “[o]n remand, the district court should first

determine the appropriate sentencing range under the guidelines,

making   all   the   factual   findings   appropriate     for   that

determination.” Querubin, 150 F. App’x at 236. The district court

fully complied with and followed this court’s mandate.

          Accordingly, we affirm Querubin’s sentence.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                           AFFIRMED




                               - 4 -